DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and related arguments with respect to the 103 rejection (Rastegar) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found a new prior art reference to teach the amended limitations; see new 103 rejection below. 
While applicant’s amendments have overcome most of the 112, 2nd rejections, some of these rejections remain; see below for a detailed explanation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The limitation “the control system is further configured to determine a topography of the at least part of the area to be treated based on topography measurements and to fuse a shape and size and topography of the at least part of the area to be treated to calculate a shape and/or size of the scanning field”.  This is clearly related to a computer implemented limitation, but applicant has failed to describe HOW this function is achieved; MPEP 2161.01 and 2163.02.  Specifically, “claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 4] The limitation “the system is configured to use the aiming beam light source to…” is considered indefinite.  Specifically, this functional limitation is related to the system as a whole, therefore it is unclear if/how this limitation further limits the system, other than the requirement of an aiming beam.  In particular, are additional structural elements or a distinct structural configuration required in order to perform this function or is this merely intended use of the aiming beam?   If additional structure is required, e.g. a processor/controller, the examiner contends that the claim is missing essential elements, i.e. the specific elements required to perform the function.  It is emphasized that this functionality is NOT tied to a processor/controller configured/programmed to perform this function. Therefore, the examiner contends this is merely intended use, and no additional structure or structural configuration is required. 
Similarly, “the system is configured to receive an instruction from an operator” has similar issues.  Again, the claims do not recite any specific structure that is even capable of receiving an instruction from an operator, therefore it is unclear what is required in order to meet this functional limitation.   

It is emphasized that a control system “is switchable” does not require a control system that is specifically programmed/configured to perform the claimed function, and merely requires the capability of such function. 
[Claim 9] This claim recites “the tattoo removal system of claim 1, configured to scan…”.  Again, this function limitation does not further limit any particular structural element, and seemingly relates to the system as a whole.  Therefore, it is unclear if/how this further limits the previously defined system.  Specifically, does this claim limitation require additional structural elements or a distinct configuration in order to perform the function or is this related merely to intended use/capability?  If additional elements are required in order to perform the function, then the examiner contends that the claims are missing essential elements.  It is emphasized that this functionality is NOT tied to a processor/controller configured/programmed to perform this function. Therefore, the examiner contends this is merely intended use, and no additional structure is required. 
[Claim 11] Confusion arises when applicant ties a specific function to the system (as a whole) instead of a specific structural element of the system, as it’s unclear what structure (if any) is required to meet this limitation or if these relates solely to intended use.  See explanation of claims 4 and 9, as similar issues exist.  

	Applicant is reminded that functional limitations need to be tied to a specific structural element, otherwise the scope of what is required structurally by this functional 

Claim Interpretation
	Applicant is reminded that intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specifically, almost none of applicant’s claimed limitations are tied to a processor/controller that is specifically configured/programmed to perform this function.  Therefore, regarding claimed functional limitations that have not been specifically tied to a processor/controller, the prior art merely needs to teach a structural element capable of achieving that function, regardless of whether or not the prior art explicitly teaches the function.  Specifically, if the prior art teaches the same/similar structural element as disclosed by applicant for performing the function, then clearly the same structure is capable of achieving the same function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-18, 22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0149843 to Smits et al.
[Claims 1 and 25] Smits discloses a skin tattoo removal system (Figs. 1 and 2; Title/Abstract) including a laser (12) configured to generate laser light pulses with a pulse width in the range from at least 1.0 ps to less than 35 ps (“pulse durations in the range 100 fsec up to 10 psec” Par 0030, i.e. 0.1 psec to 10 psec; This pulse duration substantially overlaps applicant’s claimed range) and an intensity that delivers a fluence, at a skin depth of between 200-1000 µm below the epidermal surface of the skin (This is merely the inherent/natural depth of dermis where tattoo ink is injected, see Pars 0004, 0008, 0019 and 0026; “The pigmented layer 46 is typically located about 1 to 2 mm beneath the surface of the patent 42” Par 0034, which overlaps applicant’s 2 (The power density in the focal volume 40 typically needs to be in the range of 1012-1013 Watts/cm2 in order to initiate a multi-photon processing event; Par 0036.  When considering the claimed pulse duration of picoseconds, i.e. 10-12, the resulting fluence overlaps applicant’s claimed range); and in which the system includes a work head (wand 15) mounted on an articulating arm or other mounting system (positioning unit 23) that is configured to enable the work head to be positioned over or adjacent to an area of the patient's skin to be treated (Fig. 2); and in which the work head includes or is connected to a control system (22) that is configured to scan the laser light pulses across or over a scanning field (“The delivery wand 15 may be operated by hand, or may be supported by a positioning unit 23 that may be under the control of a control computer 22.” And “This computer-generated procedure may include calculating the necessary laser parameters such as, but not limited to, the power per shot, the number of shots, the repetition rate, the positioning and the focusing requirements of the laser beam, the shot pattern and the specific instructions for the laser positioning system” Pars 0032, 0042 and 0044).
Regarding overlapping ranges, MPEP 2144.05 states “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  
Regarding the fluence, it is well understood that Watts x seconds = Joules.  Therefore, considering the disclosed intensity and pulse durations, the examiner contends that the resulting fluence inherently overlaps applicant’s claimed range.   For example for an intensity of 1012  W/cm2 and a pulse duration of 10-12 seconds (1 picosecond), the resulting fluence is 1 J/cm2.  Furthermore, it is well understood that 
[Claim 2] The examiner contends that “the positioning and the focusing requirements of the laser beam, the shot pattern and the specific instructions for the laser positioning system” requires at the very least location, size and shape of the scanning field. 
[Claim 3] Pars 0042-0045 discuss imaging and generating a map of the tattoo, determines a patient-specific procedure, including the positioning and the focusing requirements of the laser beam, the shot pattern and the specific instructions for the laser positioning system, as well as a computer controlled positioning system that positions the laser beam, based on the determined laser parameters.  The reference distinguishes between manual and computer controlled treatment, therefore the examiner interprets the computer controlled treatment as automatic.  If applicant disagrees, then the examiner contends that automating a manual activity is obvious; MPEP 2144.05. 
[Claim 4] Smits discloses a guidance light source (28; Pars 0033-34, 0037 and 0045).  This is interpreted as an aiming beam light source.  The examiner takes the position that the aiming light is configured to function in the claimed manner. 
[Claims 6 and 7] Smits discloses that the shot pattern and positioning/focusing requirements of the laser beam are based on the image/map of the tattoo, clearly this results in several different scanning fields of different sizes and/or shapes.  Specifically, tattoos come in all different shape, sizes and depths, therefore every tattoo will result in a different scanning field of different sizes and/or shapes, and this will be based on the size/shape of the tattoo being treated.  The specific size claimed is considered an obvious design choice and optimization of a result effective variable; See MPEP 2144.05 and MPEP 2144.04 (changes in size/shape).   Furthermore, it is known that tattoos can be and are larger than 100mm x 100 mm. 
[Claims 8 and 12] Smits discloses a topography measuring instrument (“A precise map of the tattoo may then be created from a white light image of the tattoo obtained by, for instance, a camera 34, that may be a CCD camera, and the imaging telescope 32 operating under the control of the control computer 22. Using image processing techniques, details of the physical location of the tattoo pigments may be obtained, including the depth of the pigmented layers.” Par 0042).  The “precise map” and “details of the physical location of the tattoo pigments may be obtained, including the depth of the pigmented layers” clearly relate to a 3D map and the topography of the area to be treated.  The map and the details of the physical location of tattoo pigments inherently include size and shape.  Clearly, the system is switchable between imaging, i.e. learning mode, and a treatment mode, scanning mode.  The imaging mode defines the area being treated, in this case the specific size, shape and depth of the tattoo ink, 
[Claim 9] Based on the 112, 2nd discussed above, and the fact that this function hasn’t been tied to a processor/controller programmed to perform this function.  The examiner contends that the computer controlled positioning system is capable of scanning the light in the claimed manner, e.g. in a manual mode of scanning. 
	[Claim 10]  It’s clear that arm/mounting system (positioning unit 23) is under the control of a control computer (22) and the work head (15) is directed to the area by a laser positioning system that may be part of the positioning unit (23). Or the work head can be moved manually via the support of the positioning unit. See Pars 0032, 0044-45.  Again, these functions have not been tied to a processor/controller, therefore the examiner contends that the arm/mounting system is configured to move the work head in any manner to cover the whole treatment area. 
	[Claim 11] Smits discloses “the delivery wand 15 may be operated manually or via the control computer 22 using a computer-controlled positioning system” (Par 0045) or a combination of the two (Par 001).  This is considered a system that is configured to switch between a first mode (manual) and a second mode (computer-controlled).
[Claim 13] Smits discloses a detector, e.g. photodiode, configured to test the positioning, specifically distance of the laser (Pars 0033 and 0037).  Smits fails to explicitly disclose the location of this “suitable located photo-diode”, but the examiner contends that this is merely an obvious design choice, as it would be obvious to place the diode in any suitable location that can detect reflected light, including in the work-head (15), as a matter of routine engineering/design choice or rearrangement of parts. 

[Claim 15] Smits discloses a spacer (Par 0047)
[Claims 16, 17 and 24] Smits discloses “The second laser beam provides a signal that can be used to monitor the distance between the delivery wand 15 and the surface of the skin 42. The guidance light beam 29 may also be used to infer the distance from the short focal length lens 38 to the pigmented layer 46 comprising the tattoo. This signal may be used to generate a feedback control output that will shut off the femtosecond laser pulses 13 when one or both of these distances exceed some minimum and maximum limits.  For instance, the femtosecond pulses 13 may be blocked by, for instance the delivery optic 16 if the distance from a front surface of the short focal length lens 38 to the pigmented layer 46 is, for instance, greater than 2 mm, or is outside a range of 0.5 to 2.5 mm. These limits are set to prevent undesirable interactions of the laser with tissue outside the pigmented layers comprising the tattoo, and also to ensure operator safety.”  This is interpreted as a movement sensor, as the distance between the work head and the skin of the patient will change when either the patient or the work head moves. This is also considered an imaging system configured to enable the laser to be incident on the tissue only when the system automatically determines that the laser light is correctly aimed, specifically at the correct depth/distance, otherwise the laser is shut off or blocked. 

[Claim 22] Smits discloses “Using image processing techniques, details of the physical location of the tattoo pigments may be obtained, including the depth of the pigmented layers”.  In order to determine depth of pigmented layers (plural) the examiner contends that the camera (34) and imaging telescope (32) are a 3D depth sensor that are capable of performing the intended use.  Furthermore, Smits discloses a laser lens focusing system arranged to change the depth/distance of the focal spot within tissue (44, Par 0037) based on the determined location of the pigments; See also “the focusing requirements of the laser beam” Par 0042. 
[Claim 26-29] Smits discloses a pulse energy of 2 mJ (Abstract), a repetition rate of 1-10 kHz (Abstract) and a spot size, i.e. focal volume, of 0.5 mm in diameter or smaller (Par 0035), which overlaps applicant’s claimed range; MPEP 2144.05. 

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smits as applied to claim 1 above, and further in view of US 2008/0033410 to Rastegar.
[Claim 19] Smits is discussed above, but fails to explicitly disclose a feature or edge detection system.  However, in the same field of endeavor, Rastegar discloses a 
[Claim 23] Smits is discussed above, including a viewing monitor (24) connected to a camera (34) to monitor the progress of the treatment (Par 0043), but fails to explicitly disclose that an outline of the scanning field is superposed on an image of the subject’s skin.  However, in the same field of endeavor, Rastegar discloses “interactively circumscribe the treatment areas on a video screen” (Par 0051); This is interpreted as an outline of the scanning field that is superposed on an image of the subject’s skin.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Smits to include superposed outline of the scanning field on an image of the patient’s skin, as taught by Rastegar as a known way to visualize the treatment area.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smits as applied to claim 1 above, and further in view of US 2005/0154381 to Altshuler et al.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0080863 to Welches (Summary) and US 2008/0031288 to Sierra et al. (Par 0033-37) disclose similar laser treatment systems for the removal of tattoos that operate in the picosecond regime and achieve a fluence in the claimed range at the focal spot/depth. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792